09-1385-cv
     Christman v. Utica Nat’l Ins. Group

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29 th day of April, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                JOSEPH M. McLAUGHLIN,
 9                ROBERT D. SACK,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       Grazyna H. Christman,
14                Plaintiff-Appellant,
15
16                    -v.-                                               09-1385-cv
17
18       Utica National Insurance Group,
19                Defendant-Appellee.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                  Grazyna H. Christman, pro se, Utica,
23                                       NY.
24
25       FOR APPELLEE:                   Joseph A. DeTraglia, Getnick
26                                       Livingston Atkinson & Priore, LLP,
27                                       Utica, NY.
28

                                                  1
1         Appeal from a judgment of the United States District
2    Court for the Northern District of New York (Suddaby, J.).

3         UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,
4    AND DECREED that the judgment of the district court be
5    AFFIRMED.

 6        Grazyna H. Christman appeals from a judgment entered
 7   April 6, 2009 in the United States District Court for the
 8   Northern District of New York (Suddaby, J.). Christman
 9   claims that she was terminated from her employment in
10   violation of Title VII of the Civil Rights Act of 1964, 42
11   U.S.C. § 2000e et seq., the Age Discrimination in Employment
12   Act, 29 U.S.C. § 621 et seq., and the Americans with
13   Disabilities Act, 42 U.S.C. § 12101 et seq. In the orders
14   relevant to this appeal, the district court granted summary
15   judgment to the defendants on all claims; and denied
16   Christman’s motions for discovery under Federal Rule of
17   Civil Procedure 56(f), and for sanctions under Federal Rule
18   of Civil Procedure 11(b). We otherwise assume the parties’
19   familiarity with the underlying facts, the case’s procedural
20   history, and the issues on appeal.

21        We review the district court’s summary judgment order
22   de novo. E.g. Miller v. Wolpoff & Abramson, L.L.P., 321
23   F.3d 292, 300 (2d Cir. 2003). Summary judgment is
24   appropriate where, drawing “all factual inferences . . . in
25   favor of the non-moving party[,] . . . there are no genuine
26   issues of material fact and . . . the moving party is
27   entitled to judgment as a matter of law.” Id. (citation
28   omitted). On review, we find no error, and affirm for
29   substantially the reasons stated by the district court in
30   its March 27, 2009 summary judgment order.

31        Respecting the district court’s Rule 56(f) ruling, we
32   review for abuse of discretion, Gualandi v. Adams, 385 F.3d
33   236, 244-45 (2d Cir. 2004); and find none. Christman failed
34   to support her motion with “an affidavit describing: (1)
35   what facts are sought and how they are to be obtained; (2)
36   how these facts are reasonably expected to raise a genuine
37   issue of material fact; (3) what efforts the affiant has
38   made to obtain them; and (4) why the affiant’s efforts were
39   unsuccessful.” Id. at 244.

40        Respecting the district court’s Rule 11(b) ruling, we
41   likewise review for abuse of discretion, Gurary v.
42   Winehouse, 235 F.3d 792, 798 (2d Cir. 2000); and find none.

                                  2
1    Christman has not shown (as she asserts) that the
2    defendant’s filings mischaracterized the evidence in the
3    record or were submitted for any “improper purpose,” Fed. R.
4    Civ. P. 11(b)(1).

5         We have considered Christman’s remaining arguments and
6    find them to be without merit. The district court’s
7    judgment is accordingly AFFIRMED.

 8
 9                              FOR THE COURT:
10                              CATHERINE O’HAGAN WOLFE, CLERK
11




                                  3